297 So.2d 660 (1974)
James T. CONNOR, Jr., et al.
v.
METHODIST HOSPITAL et al.
No. 54735.
Supreme Court of Louisiana.
July 1, 1974.
Ralph D. Dwyer, Jr., Many, Hartman, LoCoco & Dwyer, New Orleans, for plaintiff-applicant.
Lawrence J. Ernst, Christovich & Kearney, New Orleans, for defendant-respontiff-applicant.
Douglas L. Irish, Lewis & Roca, Phoenix, Ariz., F. Frank Fontenot, Milling, Benson, Woodward, Hillyer & Pierson, New Orleans, for amicus curiae.
BARHAM, Justice.
We granted this writ which presents the question of "charitable immunity" because of our holdings in Garlington v. Kingsley, 289 So.2d 88 (La. 1974) and in Jackson v. Doe et al., No. 54,333 on our docket, 296 So.2d 323, decided June 10, 1974.
In the Garlington case we held that charitable institutions are not immune from suits in tort, and in Jackson v. Doe we expressly refused to make that ruling prospective only.
For the reasons assigned in those cases, the trial court's ruling sustaining the exception of no cause of action is vacated. The case is remanded for trial on the merits consistent with the holdings in Garlington v. Kingsley, and Jackson v. Doe, supra. The casting of costs is reserved for the trial court.